Fourth Court of Appeals
                                San Antonio, Texas
                                      June 10, 2021

                                   No. 04-20-00359-CV

                                   Brandon HJELLA,
                                       Appellant

                                            v.

                           RED MCCOMBS MOTORS, LTD,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI15792
                      Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
       The Appellant's Second Unopposed Motion for Extension of Time to File Appellant's
Reply Brief is hereby GRANTED. The appellant's reply brief is due on before June 15, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court